Citation Nr: 0334179	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  01-09 134	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE


The propriety of the initial 10 percent disability evaluation 
assigned for service connected bilateral tinnitus, effective 
March 28, 2001.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946, and from August 1950 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 10 
percent initial rating, for bilateral tinnitus.  This 
compensation award was made effective from March 28, 2001.  
He responded with a September 2001 notice of disagreement 
regarding his assigned initial rating, and was afforded an 
October 2001 statement of the case.  He then filed a VA Form 
9 in October 2001, perfecting his appeal of this issue.

In November 2001, the Board denied separate 10 percent 
ratings for tinnitus for each ear.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2003 order, the Court 
vacated the Board's November 2001, decision.  The case was 
returned to the Board for additional development and 
readjudication consistent with the directives contained 
therein.


REMAND

Service connection for tinnitus was granted by rating action 
dated in June 2001, and a 10 percent disability evaluation 
was assigned, effective from March 28, 2001.  The veteran 
asserts that he has constant and persistent ringing in both 
ears which warrants a higher rating, and that a separate 10 
percent evaluation for each ear should be established.  The 
representative avers that the rating schedule, to include the 
provisions pertinent to ear disabilities, specifies when a 
disability is to be rated for a single entity as opposed to 
bilaterally, and that the rating schedule is not specific 
regarding whether the 10 percent rating for tinnitus is for 
unilateral or bilateral disability.  It is therefore argued 
that Diagnostic Code 6260 is ambiguous and that the Court has 
held that any ambiguity should be resolved in favor of the 
veteran.  It is also maintained that 38 C.F.R. § 4.25 (2003) 
mandates that a separate rating be awarded for each ear 
affected by tinnitus.

However, in May 2003, VA's General Counsel provided some 
guidance for a determination of whether Diagnostic Code 6260, 
as in effect prior to June 1999 and as amended as of that 
date, authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head or whether separate 
disability ratings for tinnitus in each ear may be assigned.   
See VAOPGCPREC 2-2003 (May 22, 2003); see also 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003).  The veteran should be 
provided with a copy of that opinion.

A review of the claims folder reveals, that the June 2001 
rating decision indicated that the case would not be 
submitted for extra-schedular consideration.  However the VA 
has not provided the veteran with specific notice of the 
evidence needed to substantiate the claim under the 
provisions of 38 C.F.R. § 3.321.  In the case of a claim of 
entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1), the notice to the veteran of evidence needed 
to substantiate the claim must advise him that such evidence 
would consist of evidence that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  Specifically, the RO should provide 
the veteran with a copy of the GC opinion 
(VAOPGCPREC 2-2003 (May 22, 2003)).  They 
should also inform the veteran of the 
elements of a claim for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  
The veteran should be asked to furnish 
employment records verifying that he 
experiences marked interference with 
employment or that he has had frequent 
periods of hospitalization due to his 
service connected tinnitus.  This 
evidence may include records pertaining 
to lost time or sick leave used due to 
tinnitus, any correspondence from an 
employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.

3.  The RO must ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers, that 
have provided pertinent treatment since 
November 2001.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file, and the veteran 
should be so informed.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and legal 
authority.  The RO should consider 
whether referral under § 3.321(b)(1) is 
appropriate.  The veteran should be given 
opportunity to present evidence and 
argument on this point.  If the case is 
referred to the Chief Benefits Director 
or the Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the veteran.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case to and allow them a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran as the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




